Proceeding pursuant to *911CPLR article 78 to review a determination of the respondent, dated February 28, 1990, which denied the petitioner’s application for a pistol permit.
Adjudged that the petition is granted to the extent that the determination is annulled, on the law, without costs or disbursements, and the matter is remitted to the respondent, for a new determination in accordance herewith.
Before an application for a pistol permit may be denied, the petitioner must be given the specific reasons for the denial of the permit, and also an opportunity to respond to the objections to his application (see, Matter of Savitch v Lange, 114 AD2d 372, 373; Matter of Bobrick v Leggett, 71 AD2d 869; Matter of Guida v Dier, 54 AD2d 86). In the instant case, the respondent based his decision denying the application in part on an unfavorable interview of the petitioner’s neighbors by the Westchester County Department of Public Safety. While there is evidence in the record that the respondent had before him the petitioner’s own statement, there is no indication that the petitioner was ever given an opportunity to respond to the objections raised by the commissioner of the Westchester County Department of Public Safety. Therefore, the matter is remitted to the respondent to afford the petitioner that opportunity. After the receipt of the petitioner’s response, the respondent shall make a new determination on the petitioner’s application. Bracken, J. P., Lawrence, Harwood and Balletta, JJ., concur.